Citation Nr: 9921654	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-32 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The service department has certified that the veteran had 
active military service from December 1941 to September 1942 
and from August 1945 to June 1946.  The veteran was a 
prisoner-of-war (POW) from April 1942 to September 1942.  His 
status from September 1942 to August 1945 was described as 
civilian pursuits, not engaged in military activities.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO denied reopening the claim of service connection 
for the cause of the veteran's death when it issued an 
unappealed rating decision in July 1994.  

2.  The evidence submitted since the July 1994 determination 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  

3.  The claim of service connection for the cause of the 
veteran's death is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

4.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1994 determination 
wherein the RO denied reopening the claim of service 
connection for the cause of the veteran's death is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2. The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The cause of the veteran's death is not related to an 
injury or disease incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.309(c), 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the July 1994 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death is reported below.  

Service medical records show no diagnosis of a cerebral tumor 
while the veteran was in service.  The veteran's discharge 
examination was negative for any neurological abnormalities.  

In September 1972 the veteran filed a claim for service 
connection of dysentery, paralysis, and avitaminosis.  The 
veteran submitted a statement from Dr. L.E.S. dated in 
September 1972.  In this letter, Dr. L.E.S. stated that he 
had treated the veteran for the past several years for the 
malignant hypertension with hemiplegia of the left 
extremities, polyneuritis, dysentery, and avitaminosis.  

The veteran underwent a VA examination in March 1973.  The 
veteran complained of incomplete swallowing, uncontrolled 
tremors of the left upper and lower extremities, cough, 
recurrent headaches, and hoarseness.  The veteran exhibited 
weakness in the left lower extremities, ataxia, with tremors 
in the left hand during the neuropsychiatric portion of the 
examination.  It was noted that the veteran had undergone an 
exploratory craniotomy which revealed a tumor mass at the 
posterior fossa.  The veteran was diagnosed, in pertinent 
part, with organic brain syndrome with brain trauma.  No 
medical opinion was noted concluding that there was a link 
between the veteran's organic brain syndrome and service.  

The veteran's death certificate indicates that he died in 
July 1976 at the age of 58.  The principal cause of death was 
listed as a cerebral tumor.  No other causes were listed.  It 
was not indicated whether or not an autopsy was conducted.

In December 1985 the appellant filed an application for 
dependency and indemnity compensation (DIC).  

In December 1985 the appellant submitted an affidavit signed 
by M.A. and S.T. stating that the veteran had been treated 
for chronic headaches, beriberi, dysentery, malaria, and 
severe malnutrition by Dr. J.S.T.  


In March 1986 the RO received a letter from Dr. J.S.T. dated 
January 1986.  In this letter Dr. J.S.T. stated that he had 
treated the veteran for chronic headaches, beriberi, 
dysentery, malaria, and severe malnutrition after his release 
from a concentration camp for the period between September 
1942 and November 1942.  

In August 1987, the RO received an affidavit from S.F.A. and 
A.D. in which they stated that they and the veteran were 
beaten as POWs.  They stated that the veteran received fatal 
infliction of physical injuries to his head while he was a 
POW which resulted in severe headaches following his release 
from captivity.  They stated that they knew this because the 
veteran was beaten black and blue on the head while he was a 
POW.  

The RO also received a letter dated in October 1986 from Dr. 
J.S.T. stating that the veteran had been under his treatment 
for a brain tumor from 1943 to 1970.  Dr. J.S.T. opined that 
the primary cause of the veteran's death, aside from a brain 
tumor, may have been due to repeated tortures of the Japanese 
Imperial Army.  

In December 1987 the RO received a letter dated November 1987 
from Dr. J.S.T.  In this letter Dr. J.S.T. stated that he had 
treated the veteran for severe headaches since July 1943.  He 
stated that a diagnosis of brain tumor was confirmed by him 
in 1969-1970.  

In a letter dated in March 1988, Dr. J.S.T. stated that he 
had treated the veteran for chronic headaches from July 1943 
to October 1943, from March 1944 to April 1945, and after his 
discharge from service in September 1946.  


The Board denied the appellant's claim for service connection 
for the cause of the veteran's death when it issued a 
decision in April 1988.  The Board found that the veteran die 
din July 1976 with the cause of his death shown as a cerebral 
tumor, and that a cerebral tumor had not been manifested in 
service or within a year of discharge therefrom.

In May 1994 the appellant appeared for a personal hearing in 
Manila, Philippines.  At her hearing, the appellant contended 
that she wanted to be rewarded for her husband being a POW in 
Capas.  Transcript, p. 2.  The appellant essentially 
testified that her husband had suffered from chronic 
headaches after returning from Capas.  Tr., pp. 3-10.  

In July 1994 the RO denied the appellant's application to 
reopen her claim for service connection for the cause of the 
veteran's death.  

In November 1996, the appellant submitted her current 
application to re-open the claim for service connection for 
the cause of death.  In her claim, the appellant alleged that 
the veteran had a heart ailment which was a contributing 
cause of his death.  

In support of her claim, the appellant submitted records from 
the Veterans Memorial Hospital in Quezon City, Philippines.  
Records from this facility indicate that the veteran was 
admitted there between October 1972 and February 1973, and 
from July 1975 to October 1975.  

The discharge summary for the veteran's admission between 
October 1972 and February 1973 notes that the veteran was 
admitted for the first time to the hospital in October 1972 
with a history of severe headaches, dizziness, blurred 
vision, and incoordination starting six months prior to 
admission.  

During admission, the veteran underwent a posterior fossa 
exploration during which a posterior fossa tumor mass was 
found, as well as a "schannoma."  The veteran was diagnosed 
with a posterior fossa schannoma (presumed to be schwannoma); 
right otitis media; an old perforation of the auditory visual 
(AV) drum membrane; ascariasis and trichuriasis (intestinal, 
treated); hypertensive retinopathy; pansinusitis; a history 
of a cerebrovascular accident (probably thrombosis) and right 
hemiparesis; and hypertensive vascular disease.  

The veteran returned to Veterans Memorial Hospital in July 
1975 complaining of severe, continuous headaches of two years 
duration.  During admission the veteran was found to have a 
neural tissue cyst, which was evacuated and excised.  The 
veteran was also diagnosed and treated for pulmonary scars, 
lagopthalmda of the left eye, striate keratitis of the left 
eye, optic atrophy of the right eye, and a urinary tract 
infection.  

In January 1999 the RO received a MRO Test Form 1 authorizing 
the release of information from Dr. Wilfredo V. Gadiz.  The 
RO sent a request for information to Dr. W.V.C. and notified 
the appellant of this.  Dr. W.V.C. responded that he did not 
keep records of outpatients.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 



The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1998).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the service-
connected disability was either the principal or contributory 
cause of death.  A service-connected disability must be shown 
to either have caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
cause of death.

Analysis

The appellant seeks to reopen her claim of service connection 
for the cause of death which the RO declined to reopen in 
July 1994.  

When a claim is finally denied by the RO, the may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Review of the RO's findings in July 1994 show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the appellant's claim for service connection for 
the cause of death.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the July 
1994 determination.  This evidence consists of records from 
the Veterans Memorial Hospital in Quezon City, Philippines.  
Records from this facility indicate that the veteran was 
admitted there between October 1972 and February 1973, and 
from July 1975 to October 1975.  

These records are admission reports specifically regarding, 
in pertinent part, the veteran's cerebellar tumor.  They 
detail a history of this condition.  Since there is no other 
such evidence in the record, these statements are neither 
duplicative nor cumulative, and therefore constitute new 
evidence.  




These descriptions of the veteran's cerebellar tumor bear 
directly and substantially upon the specific issue being 
considered in this case because such evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's cause of death.  Such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the final July 1994 determination, and 
the appellant's claim is therefore reopened.  

As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submited to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, the first element has been 
met. Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, 
To an evaluation of the claim on the merits.



II.  Whether the claim of entitlement to 
service connection for the cause of the 
veteran's death is well grounded.

Analysis

For the limited purpose of determining whether a claim is 
well-grounded, the supporting evidence is presumed to be 
true.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

With this in mind, the Board concludes that the appellant has 
met her initial burden of establishing a well-grounded claim.  
In this case, there is a statement dated October 1986 from 
Dr. J.S.T. indicating that he treated the veteran for a brain 
tumor while he was in service.  The veteran's cause of death 
was a cerebral tumor.  Therefore, the appellant has submitted 
a well-grounded claim of service connection for the cause of 
death.  

The Board having determined that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded, the Board must now proceed 
to a determination of the appellant's on the merits.  Elkins, 
Winters.


III.  Entitlement to service connection 
for the cause of the veteran's death.

Analysis

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board finds that the duty to assist has been satisfied in 
this case.  The claims folder contains the service medical 
records and records of VA medical evaluation and treatment 
identified by the appellant.  The RO specifically requested 
the appellant to provide the names, addresses, and 
approximate dates of treatment for all health care providers 
who treated the veteran after service discharge, for all 
illness which the appellant felt resulted directly in or 
contributed to the veteran's death.  

The RO provided the appellant with MRO Test Forms 1 with 
which to answer this request.  The appellant submitted a list 
of health care providers on these forms, and the RO requested 
records from these providers.  On two separate occasions the 
appellant indicated that other evidence from private 
physicians who had treated the veteran could not be obtained 
because these physicians were deceased.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App.  470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App.  473, 476 (1994).  The Board therefore 
finds that all indicated development has been completed, and 
VA has satisfied its duty to assist the appellant.  
38 U.S.C.A. § 5107(a).  

The Board finds that the preponderance of the evidence is 
against the appellant's claim because the evidence in support 
of the appellant's claim is outweighed by the evidence 
against the claim.  

The certificate of death shows that the principal cause of 
death was a cerebral tumor. 



The appellant has primarily contended that her husband died 
from a disease and injury sustained while in the service, 
chronic headaches.  In making this contention, she has also 
essentially contended that the veteran's brain tumor first 
manifested itself in service in the form of chronic 
headaches.  As was stated above, the appellant has submitted 
various statements in support of her claim indicating that 
the veteran received treatment for chronic headaches during 
service while he was in civilian status, and after his 
discharge from military service.  

The appellant submitted multiple statements from Dr. J.S.T., 
one of which stated he had treated the appellant for a brain 
tumor since 1943.  The statements made by Dr. J.S.T. are 
entitled to little, if any, probative value.  Dr. J.S.T.'s 
statements regarding when and how he treated the veteran are 
internally inconsistent and contradictory.  

In his January 1986 letter, Dr. J.S.T. stated that he had 
treated the veteran from September 1942 to November 1942 for 
chronic headaches, beriberi, dysentery, malaria, and severe 
malnutrition.  In October 1986 he reported treating the 
veteran for a brain tumor from July 1943 to 1970.  In 
November 1987, Dr. J.S.T. reported treating the veteran for 
severe headaches from July 1943 and that he had positively 
confirmed in 1969 or 1970 that the veteran had a brain tumor.  
In March 1988, Dr. J.S.T. stated that he had treated the 
veteran for chronic headaches from July 1943 to October 1943, 
from March 1944 to April 1945, and after his discharge from 
service in September 1946.  

In addition to being internally inconsistent, Dr. J.S.T.'s 
statements regarding his treatment of the veteran are 
contradicted by the veteran's service medical records.  


The veteran's service medical records indicate no diagnosis 
or specific treatment for chronic headaches, cerebral tumor, 
or other neurological impairment.  In his personnel 
affidavit, the veteran did not report a history of chronic 
headaches or a cerebral tumor.  The veteran's discharge 
examination was negative for neurological abnormalities and 
no history of headaches was noted.  

The veteran's September 1972 application for service 
connection did not list chronic headaches or a tumor as among 
the disabilities for which he was claiming service 
connection.  Nor did the veteran list Dr. J.S.T. as being one 
of the physicians from whom he had received treatment.  

Dr. J.S.T.'s statements are also contradicted by records from 
Veterans Memorial Hospital.  The discharge summary from 
February 1973 indicates that the veteran was admitted for 
severe headaches in October 1972, and was found during 
exploratory surgery to have a brain tumor.  No prior history 
of a diagnosis of a cerebral tumor or other tumor was noted.  
More importantly, it was noted in this report that the 
veteran had reported that his symptoms had first started only 
six months prior to admission.  

In the letter from October 1986, Dr. J.S.T. stated that, 
aside from his brain tumor, the primary cause of death of the 
veteran may have been due to repeated tortures of the 
Japanese Imperial Army while he was a POW.  

The veteran's death certificate shows that the veteran died 
of a cerebral tumor in July 1976, more than 30 years 
following his release from the concentration camp.  There are 
no service medical records showing a diagnosis of chronic 
headaches or a brain tumor following his release from the 
concentration camp.  In his personnel affidavit the veteran 
reported having been treated only for dysentery and malaria 
following his release from the concentration camp.  The 
appellant's death certificate does not list malaria or 
dysentery as contributing causes to the appellant's death.  

In addition, the Board notes that headaches and the veteran's 
cause of death, a cerebral tumor, are not included among the 
list of diseases specific as to former prisoners of war.  See 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 3.309(e) (1998).

The appellant also submitted a July 1987 affidavit signed by 
S.F.A. and A.D. in which they stated that they had been 
imprisoned with the veteran and that they, along with the 
veteran had been beaten by Japanese soldiers.  They stated 
that the veteran received injuries which resulted in his 
experiencing chronic headaches which ultimately resulted in 
his death.  The appellant has also submitted her own 
statements linking the veteran's cause of death to service.  

The appellant has more recently contended that her husband's 
heart condition contributed to the cause of death.  Regarding 
this claim, the appellant has not submitted any medical 
evidence in support thereof.  The medical evidence of record 
shows that the veteran's principal cause of death was a 
cerebral tumor.  It did not list any contributing cause(s) of 
death.  Nor are there any medical opinions or other evidence 
indicating that a heart condition contributed to the 
veteran's death.

Regarding the above statements, while a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  There is no evidence 
indicating that the appellant or the two affiants are 
qualified to render medical opinions as to the etiology of 
the veteran's brain tumor.  

For these reasons, the Board finds that the veteran's cause 
of death, a cerebral tumor, was first shown many years after 
separation from active service, and the probative evidence 
demonstrates that there was not a disability incurred in or 
aggravated by active service which was the principal or 
contributory cause of death.  

Although the Board considered and denied the appellant's 
current claim on a ground different from that of the RO, the 
appellant has not been prejudiced by the decision.  There is 
no prejudice to the appellant in the Board undertaking a de 
novo review of the issue of entitlement to service connection 
for the cause of death because the RO has previously denied 
entitlement to service connection for the cause of death.  In 
addition, the appellant was apprised of the applicable laws 
relating to service connection in the RO's August 1997 
statement of the case.  The appellant has been given the 
opportunity to present evidence in support of her claim.  As 
such, the Board concludes that its determination on a de novo 
basis does not prejudice the appellant.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

The appellant having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is granted to this 
extent.  

The claim of entitlement to service connection for the cause 
of the veteran's death is well ground.

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

